 

Exhibit 10.1

 

TRANSPORTATION & LOGISTICS SYSTEMS, INC.

5500 Military Trail, Suite 22-357

Jupiter, Florida 33458

 

July __, 2020

 

[Investor]

 

Dear Sirs:

 

This agreement (the “Leak-Out Agreement”) by and between Transportation &
Logistics Systems, Inc., a Nevada corporation (the “Company”) and the
undersigned (the “Holder”) is being delivered to you in connection with that
certain Exchange Agreement between the Company and the Holder dated the date of
this Leak-Out Agreement.

 

The Holder is acquiring Preferred Shares under the Exchange Agreement which
convert into common stock of the Company, par value $0.001 per share (the
“Common Stock”). For good and valuable consideration, the receipt and
sufficiency of which his hereby acknowledged, the Holder and the Company hereby
agree as follows:

 

During the period commencing on the date hereof (“Execution Date”) and ending on
the earlier to occur of: (a) 120 days from the Execution Date, (b) the Common
Stock trading at an average reported volume of at least 100,000,001 shares for
three consecutive trading days, (c) the price per share of the Common Stock
exceeding $0.10 in a transaction, (d) the time of release (whether by
termination of an applicable leak-out agreement or otherwise), in whole or in
part, of any leak-out agreement with any other holder of securities (each, an
“Other Holder”), or (e) any breach by the Company of any term of this Leak-Out
Agreement that is not cured within five trading days following delivery of
written notice of such breach by the Holder to the Company, neither the Holder,
nor any of its Affiliates, collectively, shall sell, on any trading day, more
than 10% of the Common Stock sold on such trading day.

 

For the purpose of this Leak-Out Agreement, the following definitions shall
apply:

 

“Affiliate” means, with respect to any specified person or entity (each, a
“Person”), (x) any other Person who or which, directly or indirectly, controls,
is controlled by, or is under common control with such specified Person,
including, without limitation, any partner, officer, director, member of such
Person and any fund now or hereafter existing that is controlled by or under
common control with one or more general partners or managing members of, or
shares the same management company with, such Person or (y) if such Person is a
natural person, such Person’s spouse, lineal descendant (including any adopted
child or adopted grandchild) or other family member, or a custodian or trustee
of any trust, partnership or limited liability company for the benefit of, in
whole or in part, or the ownership interests of which are, directly or
indirectly, controlled by, such Person or any other member or members of such
Person’s family.

 

1

 

 

“Restricted Securities” means the securities of the Company specified on
Schedule I to this Leak-Out Agreement.

 

Notwithstanding anything herein to the contrary, on or after the Execution Date,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Restricted Securities (or any securities convertible or exercisable into
Restricted Securities, as applicable) to any Person (an “Assignee”) without
complying with (or otherwise limited by) the restrictions set forth in this
Leak-Out Agreement; provided, that as a condition to any such sale or transfer
an authorized signatory of the Company and such Assignee duly execute and
deliver a leak-out agreement in the form of this Leak-Out Agreement with respect
to such transferred Restricted Securities (or such securities convertible or
exercisable into Restricted Securities, as applicable) (an “Assignee Agreement”)
and sales of the Holder and its Affiliates and all Assignees shall be aggregated
for all purposes of this Leak-Out Agreement and all Assignee Agreements.

 

The Company further represents and warrants as of the Execution Date and
covenants and agrees from and after the Execution Date that none of the terms
offered to any Other Holder with respect to any consent, release, amendment,
settlement or waiver of the terms, conditions or transactions herein or in any
agreement with any Other Holder related to the subject matter hereof, is or will
be more favorable to such person or entity than those set forth in this Leak-Out
Agreement or provided to any Person unless the provisions of this paragraph are
complied with. If, and whenever on or after the Execution Date, the Company
desires to provide terms which might affect any of the actions prohibited in the
immediately preceding sentence, then (i) the Company shall provide the Holder
with notice thereof at least two (2) business days prior to such date and (ii)
upon the consummation thereof the terms and conditions of this Leak-Out
Agreement shall be, without any further action by the Holder or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms and/or conditions (as the case may be), provided that upon written notice
to the Company at any time prior to the expiration of such two business day
period the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Leak-Out Agreement shall continue to apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder.

 

This Leak-Out Agreement shall not become effective until, and expressly shall
only become effective upon, the Company’s successful completion, in the Holder’s
sole determination and to its satisfaction, of (1) the reservation with the
Company’s transfer agent of [●] shares of the Common Stock created solely for
the issuance of shares of Common Stock to the Holder and the delivery of
irrevocable transfer agent instructions to the transfer agent, in form
acceptable to the Holder, regarding the same and (2) delivery of shares of
Common Stock to the Holder within two days of the date hereof upon the Company’s
successful processing of conversion notices previously delivered by the Holder
to the Company with respect to certain convertible securities held by the
Holder. In the event that the Company does not (1) reserve enough shares of
Common Stock to afford the conversion of all securities held by the Holder and
the issuance of shares of Common Stock thereunder and (2) deliver any shares of
Common Stock to the Holder under such instruments in compliance with the time
periods set forth in such securities, herein, and the definitive agreements
pursuant to which they were issued, the leak-out restrictions in this Leak-Out
Agreement regarding the Holder, nor any of its Affiliates, selling, on any
trading day, more than 10% of the Common Stock sold on such trading day, shall
terminate immediately.

 

2

 

 

Notwithstanding anything to the contrary herein or in any reservation letter,
transfer agent instructions or the definitive agreements pursuant to which
Preferred Stock and/or Common Stock are issued to the Holder, for every share of
Common Stock delivered to the Holder upon conversion of the Preferred Stock, the
number of shares of Common Stock that the Company is required to keep reserved
for issuance to the Holder shall be reduced by one share (such reductions
“Conversion Reserve Reductions”). Conversion Reserve Reductions shall not be a
breach by the Company of this Leak-Out Agreement. Only when necessary to reflect
shares of Common Stock delivered to the Holder upon conversion of the Preferred
Stock, the Company shall be entitled to instruct the transfer agent to effect a
Conversion Reserve Reduction without any further action by the Holder.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in New York
County, New York, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.

 

3

 

 

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices set forth in the Exchange
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS LETTER AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other parties hereto
would not have an adequate remedy at law for money damages in the event that
this Leak-Out Agreement has not been performed in accordance with its terms, and
therefore agrees that such other parties shall be entitled to specific
enforcement of the terms hereof in addition to any other remedy to which it may
be entitled, at law or in equity.

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any Other Holder under any other agreement, and
the Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder under any such other agreement. Nothing
contained herein or in this Leak-Out Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and any Other Holders are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Leak-Out Agreement and the Company
acknowledges that the Holder and the Other Holders are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Leak-Out Agreement or any other agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Leak-Out
Agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 

[Signature page to follow.]

 

4

 

 

Agreed to and Acknowledged:       “Company”       Transportation & Logistics
Systems, Inc.         By:       John Mercadante, Jr.     Chief Executive Officer
        “Holder”   [Investor]         By:    

 

5

 

 

Schedule I

 

List of Restricted Securities

 

(In each case without regard to any limitations on conversion or exercise with
respect thereto)

 

  I. [●] shares of Common Stock

 

6

